Citation Nr: 1020144	
Decision Date: 06/02/10    Archive Date: 06/10/10

DOCKET NO.  06-15 686	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Buffalo, 
New York



THE ISSUE

Entitlement to a total temporary rating based on 
convalescence required as the result of incisional hernia 
repair.



REPRESENTATION

Appellant represented by:	The American Legion



ATTORNEY FOR THE BOARD

G. E. Fenice




INTRODUCTION

The Veteran served on active duty from May 1976 to May 1980.

This matter is before the Board of Veterans' Appeals (Board) 
on appeal from a rating decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in Philadelphia, 
Pennsylvania.  Jurisdiction was subsequently transferred to 
the RO in Buffalo, New York.


FINDING OF FACT

On September 24, 2003, the Veteran underwent incisional 
hernia repair; he was advised to do no heavy lifting for 4-6 
weeks; the Veteran was more than likely unable to work for 
approximately six weeks following the surgery.


CONCLUSION OF LAW

Resolving all reasonable doubt in favor of the Veteran, a 
temporary total disability rating based on the need for 
convalescence required as the result of incisional hernia 
repair through November 2003 is warranted.  38 C.F.R. 
§§ 3.102, 4.30 (2009).


REASONS AND BASES FOR FINDING AND CONCLUSION

As a preliminary matter, the Board notes that the Veteran has 
been provided all required notice, to include notice 
pertaining to the disability-rating and effective-date 
elements of his claim.  In addition, the evidence of record 
is sufficient to establish his entitlement to a total 
temporary rating.  Therefore, no further development is 
required under 38 U.S.C.A. §§ 5103, 5103A (West 2002 & Supp. 
2009); 38 C.F.R. § 3.159 (2009).



Legal Criteria

A total disability rating (100 percent) will be assigned 
without regard to other provisions of the rating schedule 
when it is established by report at hospital discharge 
(regular discharge or release to non-bed care) or outpatient 
release that entitlement is warranted under 38 C.F.R. § 
4.30(a)(1), (2), or (3), effective the date of hospital 
admission or outpatient treatment and continuing for a period 
of one, two, or three months from the first day of the month 
following such hospital discharge or outpatient release.  

Under 38 C.F.R. § 4.30(a), total ratings will be assigned if 
treatment of a service-connected disability resulted in:  

(1) Surgery necessitating at least one month of 
convalescence;

(2) Surgery with severe postoperative residuals such as 
incompletely healed surgical wounds, stumps of recent 
amputations, therapeutic immobilization of one major joint or 
more, application of a body cast, or the necessity for house 
confinement, or the necessity for continued use of a 
wheelchair or crutches (regular weight-
bearing prohibited); or

(3) Immobilization by cast, without surgery, of one major 
joint or more

The Court has held that notations in the medical record as to 
the veteran's incapacity to work after surgery must be taken 
into account in the evaluation of a claim brought under the 
provisions of 38 C.F.R. § 4.30.  Seals v. Brown, 8 Vet. App. 
291, 296-297 (1995); Felden v. West, 11 Vet. App. 427, 430 
(1998).  

Furthermore, the Court has noted that the term 
"convalescence" does not necessarily entail in-home recovery.  

Except as otherwise provided by law, a claimant has the 
responsibility to present and support a claim for benefits 
under laws administered by the Secretary.  The Secretary 
shall consider all information and lay and medical evidence 
of record in a case before the Secretary with respect to 
benefits under laws administered by the Secretary.  When 
there is an approximate balance of positive and negative 
evidence regarding any issue material to the determination of 
a matter, the Secretary shall give the benefit of the doubt 
to the claimant.  38 U.S.C.A. § 5107 (West 2002); 38 C.F.R. § 
3.102 (2009); see also Gilbert v. Derwinski, 1 Vet. App. 49, 
53 (1990).  To deny a claim on its merits, the evidence must 
preponderate against the claim.  Alemany v. Brown, 9 Vet. 
App. 518, 519 (1996), citing Gilbert, 1 Vet. App. at 54.

Analysis

The Veteran contends that he should be awarded convalescent 
benefits as a result of his incisional hernia repair surgery 
on September 24, 2003, as he claims that he was unable to 
work for approximately six weeks following the surgery.

VA medical records indicate that the Veteran underwent 
incisional hernia repair on September 24, 2003.  There is no 
indication from the surgery report that physicians 
encountered any difficulties or complications during the 
procedure.  The Veteran also submitted the post-operative 
instructions he received following his surgery.  On this 
form, the Veteran was informed that he was to do no heavy 
lifting for four to six weeks.  

Post-surgical VA outpatient treatment records note that the 
Veteran was seen early October 2003.  The incisional wound 
was slightly inflamed with scant drainage.  A follow-up 
appointment was scheduled.  An October 2003 entry indicates 
that the Veteran cancelled his next appointment because he 
was not feeling well since his surgery.  He did not attend 
another appointment scheduled for later in October 2003.

During a December 2004 VA examination, the Veteran complained 
of pain at the site of the surgical repair over a year 
following the surgery, as well as continued inability to lift 
or pick up heavy objects due to pain at the site of the 
incision.  The examiner determined that the Veteran was 
moderately impaired in his work at a ball bearing factory due 
to his inability to lift heavy objects.

Statements from the Veteran and his representative indicate 
that the Veteran is an inspector at a ball bearing factory.  
He has indicated that his job requires frequent lifting of 
objects over forty pounds.  He also reported that he was 
unable to report for work for six weeks following the 
incisional hernia repair.

In sum, these post-surgery treatment records contain evidence 
supporting the Veteran's claim for a temporary total rating 
in this case.  There are notations of ongoing pain following 
the surgery as well as a year after the surgery, and the 
Veteran's own assertions about being unable to do any heavy 
lifting as a result of the surgery and not working for six 
weeks.  Moreover, the Veteran's recovery plan shows that the 
Veteran was restricted from heavy lifting for four to six 
weeks.  This takes the date into November 2003, and pursuant 
to regulation, he is paid through that month.

Accordingly, on this record, the Board finds that the Veteran 
as likely as not is shown to have required post-surgical 
convalescence for approximately six weeks following his 
September 24, 2003 surgery.  In resolving all reasonable 
doubt in the Veteran's favor, a temporary total disability 
rating for this period through November 2003 is warranted.


ORDER

Entitlement to a temporary total disability rating based on 
the need for convalescence because of incisional hernia 
repair is granted through November 2003, subject to the 
criteria applicable to the payment of monetary benefits.


____________________________________________
MICHAEL D. LYON 
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


